Citation Nr: 0428584	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  04-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the third and fourth metatarsals of 
the right foot.

2.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the second metatarsal of the left 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a bilateral 
hip disorder and denied compensable ratings for residuals of 
fracture of the third and fourth metatarsals of the right 
foot and residuals of fracture of the second metatarsal of 
the left foot.  

The veteran filed a notice of disagreement with the denials 
in June 2003 and he was provided with a statement of the case 
on the issue of entitlement to service connection for a 
bilateral hip disorder in September 2003.  He then filed a 
substantive appeal in September 2003.  He was provided a 
statement of the case on the issues of entitlement to 
compensable ratings for his right and left foot disorders in 
December 2003 and he filed another substantive appeal 
pertaining to these issues that same month.  

In a January 2004 rating decision, the RO granted service 
connection for arthritis of the hips and assigned a 10 
percent rating, effective October 29, 2002.  The veteran did 
not file another notice of disagreement with the initial 
rating assigned for this disability, and the grant of service 
connection is considered a full grant of the benefit sought.  
Therefore, this issue is no longer in appellate status and 
will not be addressed herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

In his December 2003 substantive appeal, the veteran 
requested that he be scheduled for a personal hearing before 
a Veterans Law Judge in Washington, D.C.  He was scheduled 
for such hearing in October 2004.  In September 2004, he 
responded that he had made an error in selecting his hearing 
choice.  He wanted a hearing before a Veterans Law Judge at 
the RO, not in Washington, D.C.

The law provides that a veteran may request a hearing before 
a traveling Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 C.F.R. § 20.704 (2003).  Hence, a 
remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
personal hearing before a traveling 
Veterans Law Judge at the RO, unless 
otherwise indicated by the veteran.  The 
veteran and his representative should be 
notified of the date and time of any such 
hearing.  Thereafter, the case should be 
handled in accordance with established 
appellate procedures.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


